Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on December 10, 2020 has been considered.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 

	Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a 

The “BRIEF SUMMARY OF THE INVENTION” is missing from the specification.

	Claim Objections

Claims 1, 11, 12, and 19 are objected to because of the following informalities: 
Claims 1, 12, and 19, “determining a predicted travel time” should be – predicting a travel time – or -- determining a travel time --; after “slowness and travel distance”, should insert – of the first formation – (see paragraph 0046, line 3); “generating a coherence map” does not require or relate to “determining a predicted travel time”.
Claim 11, “generating the coherence map based on the first arrival comprises a time window that spans a wave energy of the first arrival” (lines 1-2) should be -- generating the coherence map based on the first arrival comprises generating the coherence map based on a time window that spans a wave energy of the first arrival --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitation is not described in the original disclosure: claims 1, 12, and 19, “in response to not locating the first arrival of the P-wave, determining a predicted travel time of the first arrival of the P-wave by integrating slowness and travel distance between a transmitter and a receiver within the sonic logging tool”. Instead, the original specification discloses, for instance, “in response to determining that the attempted detection of the first arrival is inaccurate, determine a predicted travel time of the first arrival; and generating the coherence map based on the first arrival and the predicted travel time” (paragraph 0076, lines 3-5). The original specification further discloses “[i]f the first motion detection method fails to provide the arrival time of refracted P-waves, it is possible to predict, via computation, the P-wave arrival time by integrating compressional slowness and traveling distances of the formations between 
The following limitation is not described in sufficient detail in the written description: claims 1, 12, and 19,
the relationship between travel time of the first arrival of the P-wave and slowness and travel distance (of the formation) is not described in sufficient detail.
“generating a coherence map by taking a maximum value along a travel time axis for the slowness” is not described in sufficient detail. For example, paragraph 0049 discloses “[i]n step 1040, during the slowness pick and track process, the 1D VDL coherence map can be obtained by taking the maximum value along the travel time axis for each slowness grid” (lines 1-2). However, this passage of the specification does not explain in sufficient detail how the 1D VDL coherence map can be obtained based on the maximum value along the travel time axis for each slowness grid. Furthermore, the coherence map in the claims is not defined or described in the specification in sufficient detail to support obtaining a coherence map by taking the maximum value along the travel time axis for each slowness grid (see paragraph 0049, lines 1-2).
	
Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
While the claims recite an abstract idea of “attempting to locate a first arrival of a P-wave within the sonic data”, “in response to not locating the first arrival of the P-wave, 

	Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising in response to not locating the first arrival of the P-wave, determining a predicted travel time of the first arrival of the P-wave by integrating slowness and travel distance between a transmitter and a receiver within the sonic logging tool (claims 1, 12, 19) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on December 10, 2020 have been fully considered but they are not persuasive.

Examiner’s position is that while paragraph 0044 discloses “the known slowness at neighboring formation depths near the transmitter may be used in an attempt to compute and predict the travel time of P-waves” (lines 2-3) and “the coherence map will be projected to the slowness axis, resulting in a 1-D coherence Variable Density Log (VDL). A 1D slowness labeling and tracking algorithm can then be used to pick the P-slowness from the ID slowness coherence map as shown in step 670” (lines 8-11), the paragraph does not disclose in sufficient detail “generating a coherence map by taking a maximum value along a travel time axis for the slowness”.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2008/0027650) discloses a method and apparatus for estimating the slowness of a geological formation using waveforms recorded by an 
identified as representative of an estimate of the formation slowness” (Abstract, lines 3-10). However, Huang et al. does not disclose in response to not locating the first arrival of the P-wave, determining a predicted travel time of the first arrival of the P-wave by integrating slowness and travel distance between a transmitter and a receiver within the sonic logging tool.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 27, 2021